DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/06/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1657126, filed on 07/25/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2019 and 03/04/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea relating to a mathematical calculation without significantly more. 
The claim(s) recite(s) “determining at least one viscoelastic parameter of the organ from the recorded ultrasound signals […] the N ultrasound shots are distributed over P frequencies […] wherein the measured viscoelastic parameter is an ultrasound attenuation parameter […] determining a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies”. 
This judicial exception is not integrated into a practical application because there is no indication that these steps cannot be practically performed in the human mind and merely provide instructions for implementing an abstract idea on a computer without improving the functionality of the computer itself. Furthermore, there is no indication as to how the coefficient of absorption of the attenuation parameter are used in the context of the method being performed or how it would improve the method. These activities are described with high generality, which therefore does not preclude these determining steps from being performed practically within the human mind.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent claims as well as the dependent claims (i.e. claim 8: measuring a viscoelastic parameter of the organ by pulse elastography; measuring a parameter of attenuation of the ultrasound signals according to claim 1) represent insignificant data generating steps without providing what this data is used for in the context of the method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim reads “each of said Mk sets consists of N ultrasound shots, wherein N is at least equal to 2”. The phrase “at least” would mean values greater than 2 are allowed, but “equal to” means only 2. The applicant cancelled the phrase “greater than or” and replaced it with “at least equal”. Therefore, it is unclear whether the applicant intends to claim values greater than 2 or if the N values must be equal to 2. The examiner recommends clarifying what values N can correspond to in the context of the method.
In regard to claim 8, the claim reads “measuring a viscoelastic parameter of the organ by pulse elastography; measuring a parameter of attenuation of the ultrasound signals according to claim 1”. When stated in this way it is unclear whether the applicant intends for these two steps to be two separate methods or if they are intended to be used in conjunction with one another since there is no conjunction (i.e. “and” or “or”) to indicate these are used together. The examiner recommends clarifying whether these methods are both required or if the applicant indented them to be separate method steps used in conjunction with one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable by Sandrin et al. US 20120190983 A1 “Sandrin-2” and further in view of Sandrin et al. US 2015374338 A1 “Sandrin”, Rosenzweig et al. US 20170296150 A1 “Rosenzweig” and Labyed et al. US 20180014814 A1 “Labyed”.
In regard to claim 1, Sandrin-2 discloses “A method for measuring at least one viscoelastic parameter of a human or animal organ, said method comprising:” (“The steps necessary for carrying out the method for measuring the at least one property of biological tissue will not be described with reference to FIGS. 1 to 3” [0044]. Therefore, the method is capable of measuring parameters of a biological tissue. Furthermore, Sandrin-2 discloses “determining at least one parameter of said biological tissue by means of said acquisition of the at least one ultrasonic signal reflected by the biological tissue” [0010] and “For the rest of this description, the term parameter is understood to mean a measurable value or a combination of measurable values that is or are able to correspond to a characteristic that may be physical, physiological, viscoelastic or ultrasonic in nature, or any other characteristic of a medium such as a biological tissue” [0013]. Therefore, since the method is capable of measuring at least one property of biological tissue and the parameter can be determined based on the ultrasonic signal reflected by the biological tissue and the parameter is a measurable values that is viscoelastic in nature, 
"emitting by an ultrasound transducer a plurality of ultrasound shots that have a frequency greater than 20 kHz, wherein said ultrasound shots are propagated in tissue of the organ to be characterized” (“According to a first step 1, an ultrasonic transducer is positioned opposite a biological tissue” [0045]; “In the example of the liver, an ultrasonic probe comprising at least the ultrasonic transducer capable of emitting and receiving ultrasonic signals is positioned in contact with the epidermis and opposite the liver in such a manner that the ultrasonic signals emitted by the probe are able to spread through the liver” [0047]; “According to a second step 2, at least one parameter of the biological tissue is measured, and this measurement includes a first substep 21 and a second substep 22” [0048]; “The first substep 21, at least one ultrasonic signal is generated inside the biological tissue by the ultrasonic transducer” [0049]. Therefore, since the ultrasonic probe is positioned such that ultrasonic signals can be emitted to the liver under broadest reasonable interpretation, the method is capable of emitting by an ultrasound transducer a plurality of ultrasound shots that have a frequency greater than 20 kHz, wherein said ultrasound shots are propagated in tissue of the organ to be characterized. Furthermore, in regard to ultrasound shots having a frequency greater than 20 kHz, Sandrin-2 discloses “It should be noted that an ultrasonic wave may be in the range from 20 kHz to 1000 MHz” [0042]. Therefore, the ultrasonic signals emitted to the liver have a frequency greater than 20 kHz.); 
"receiving by the ultrasound transducer and recording of the reflected ultrasound signals” (“In the second substep 22, at least one ultrasonic signal reflected back by the biological tissue is acquired” [0050]. Therefore, the reflected ultrasound signals can be acquired (i.e. received) by the ultrasound transducer.); 
determining at least one viscoelastic parameter of the organ from the recorded ultrasound signals” (“said parameter and said property of the biological tissue are determined on the basis of data extracted from the acquisition of the at least one ultrasonic signal reflected by the biological tissue” [0025] and “In order to determine a viscoelastic parameter of liver 16, during step 1 ultrasonic transducer 12 of probe 10 is positioned in contract with epidermis 13 and in the intercostal space” [0062]. Therefore, since the probe 10 can be positioned to acquire a viscoelastic parameter of the liver and the parameter (i.e. viscoelastic parameter) of the organ can be determined, under broadest reasonable interpretation, the method involves determining at least one viscoelastic parameter of the organ from the recorded ultrasound signals.);
“wherein the measured viscoelastic parameter is an ultrasound attenuation parameter” (“the method for measuring at least one property of a biological tissue in accordance with the invention makes it possible for an operator who does not possess specific knowledge in the human or animal realm to take measurements of the properties of a target biological tissue in order to determine, for example the elasticity of the target biological tissue and/or the ultrasonic attenuation of the target biological tissue” [0122]. Furthermore, Sandrin-2 discloses “The method as recited in claim 1, wherein said at least one property is an ultrasonic attenuation of said biological tissue” [Claim 11]. Therefore, the method involves measuring the ultrasonic attenuation of the target biological tissue being examined.).
Sandarin-2 does not teach “wherein the plurality of ultrasound shots is formed by at least one group of ultrasound shots”; "said at least one group of ultrasound shots is formed by the repetition at a rate PRF2 of MK sets of ultrasound shots, wherein MK is greater than or equal to 2”; "each of said MK sets consists of N ultrasound shots, wherein N is at least equal to 2, and wherein PRF1 is the rate of emission of the N shots wherein PRF1 is greater than PRF2”; "the N ultrasound shots are distributed over P frequencies, wherein P is between 2 and N, […]”.
wherein the plurality of ultrasound shots is formed by at least one group of ultrasound shots” (“In one non-limitative embodiment, the multipulse elastography method 100 also comprises a reiteration step 105 consisting of reiterating the generation step 102, the monitoring step 103 and the calculation step 104 at least once” [0058] and “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. In this case the reiteration step 105 would involve a plurality of ultrasound shots each corresponding to a group of shots. Furthermore, since the reiteration step can be conducted 20 times (i.e. corresponding to 20 groups of ultrasound shots) and “In a different embodiment, reiteration 105 of the generation, monitoring and calculation steps is triggered manually, in other words by the operator” [0062], under broadest reasonable interpretation, the plurality of ultrasound shots is formed of at least one group of ultrasound shots.);
"said at least one group of ultrasound shots is formed by the repetition at a rate PRF2 of MK sets of ultrasound shots, wherein MK is greater than or equal to 2” (“In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. Since the frequency of the pulse generating shear wave can vary in each of the reiterations 105, under broadest reasonable interpretation, each of the K groups of ultrasound shots can be formed by the repetition at a rate of PRF2 of MK sets of ultrasound shots where MK is greater than or equal to 1. Furthermore, Sandrin discloses that “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group K set(s) of ultrasound shots. Additionally, each of these groups constitute an MK set of ultrasound shots because they include multiple pulses. Since there are two MK sets of ultrasound shots, the number of MK sets is greater than or equal to 2.); 
"each of said MK sets consists of N ultrasound shots, wherein N is at least equal to 2, and wherein PRF1 is the rate of emission of the N shots wherein PRF1 is greater than PRF2” (“The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute MK sets consisting of N ultrasound shots. In this case, N is equal to 3 since there are three pulses in each MK set. Therefore, N is greater than or equal to 2. In regard to the PRF1 being the rate of emission of the N shots and the PRF1 being greater than PRF2, Sandrin discloses “When the characteristic that varies for each pulse generating the shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue whole being limited in time to assure that the biological tissue does not move” [0060]. Since each of these pulses that generate a shear wave is associated with a particular frequency and three pulses can be included in each MK set, under broadest reasonable interpretation, these frequencies constitute a PRF1 which represents the rate of emission of the N shots and the PRF1 is greater than the PRF2.); 
"the N ultrasound shots are distributed over P frequencies, wherein P is between 2 and N, […]” (“In one non-limitative example, each mechanical pulse has a different determined central frequency, in other words a different period. Consequently, each mechanical pulse has a different frequency band, this frequency band being formed from the central frequency of the mechanical pulse and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Sandrin-2 so as to include the plurality of ultrasound shots forming at least one group as disclosed in Sandrin in order to allow for the viscoelastic properties of the organ to be determined based on more than one ultrasonic pulse. By collecting data from more than one ultrasonic pulse, these pulses can be averaged or compared in order to assess the viscoelastic properties of an organ. Just using one ultrasonic pulse to measure a viscoelastic property could be subject to error as a result of noise, backscattering or the like. Multiple measurements obtained from more than one pulse serves to reduce the potential for error. Combining the prior art elements according to known techniques would yield the predictable result of obtaining more ultrasonic signal data for use in determining a viscoelastic property of an organ. 
The combination of Sandrin-2 and Sandrin does not teach “wherein at least two ultrasound shots belonging to at least one Mk set have different frequencies”.
Rosenzweig discloses “wherein at least two ultrasound shots belonging to at least one Mk set have different frequencies” (“The ultrasound scanner transmits a sequence of first ultrasound pulses having a first center frequency. […] The ultrasound scanner transmits a sequence of second ultrasound k set have different frequencies.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sandrin-2 and Sandrin so as to include the ultrasound shots belonging to at least one Mk set having different frequencies as disclosed in Rosenzweig in order to reduce the noise in elasticity imaging [Rosenzweig: Claim 1]. When ultrasound shots are emitted into an organ the characteristics of the organ, such as the elasticity can be determined. In order to reduce noise in elasticity imaging, ultrasound pulses with different frequencies can have to be applied to the tissue. In this case the “displacements caused by the acoustic radiation force impulse are measured using signals at different frequencies [...]” can be “[…] used to determine elasticity” [Abstract]. Combining the prior art elements according to known techniques would yield the predictable result of obtaining elasticity imaging that is subject to less noise. 
The combination of Sandrin-2, Sandrin and Rosenzweig does not disclose “wherein the method further comprises determining a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies”.
Labyed discloses “wherein the method further comprises determining a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies” (“In act 36 of FIG. 1, the image processor calculates the attenuation coefficient, absorption coefficient, scattering coefficient, elastic modulus, of combination thereof using the line or characteristic of a fit exponential” [0059]. Therefore, since the method involves calculating the absorption coefficient, under broadest reasonable interpretation, the method of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sandrin-2, Sandrin and Rosenzweig so as to include the step of determining a coefficient of absorption as disclosed in Labyed in order to further characterize the tissue being examined. The absorption coefficient is one of a finite number of parameters that can be calculated using the viscoelastic parameters obtained by an ultrasonic transducer. Therefore, it would be obvious to determine the absorption coefficient in order to allow the user to have a better understanding of the organ being examined. Combining the prior art elements according to known techniques would yield the predictable result of determining more characteristics of the organ being examined.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sandrin-2 does not disclose “wherein rate PRF2 is greater than or equal to 1 Hz and rate PRF1 is greater than or equal to 1 kHz”. 
Sandrin discloses “wherein rate PRF2 is greater than or equal to 1 Hz and rate PRF1 is greater than or equal to 1 kHz” (“The multipulse elastography method according to claim 1, wherein frequency bands of each mechanical pulse is between 10 Hz and 5000 Hz” [Claim 13]. Furthermore, Sandrin discloses “Each of these mechanical pulses has a determined central frequency. The determined central frequency of these mechanical pulses is chosen between a minimum frequency that may for example be 10 Hz and a maximum frequency that may for example be 5000 Hz” [0045]. Since the central frequency of each mechanical pulse can be between 10 Hz and 5000 Hz, under broadest reasonable interpretation, the rate PRF2 can be greater than 1 Hz and the rate of PRF1 can be greater than or equal to 1 kHz (i.e. 1000 Hz).

In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sandrin-2 does not disclose “wherein the P different frequencies, and the spectral widths of the N ultrasound shots, are chosen such that they cover the bandwidth of the ultrasound transducer”.
Sandrin discloses “wherein the P different frequencies, and the spectral widths of the N ultrasound shots, are chosen such that they cover the bandwidth of the ultrasound transducer” (“wherein the central frequency of each mechanical pulse succeeding a mechanical pulse is more than the central frequency of the preceding mechanical pulse” [Claim 11]. Furthermore, Sandrin discloses “wherein frequency bands of least two mechanical pulses partially overlap” [Claim 12] and “wherein the central frequency of each mechanical pulse is between 10 Hz and 5000 Hz” [Claim 13]. In this case, the central frequencies of the mechanical pulses constitute the P different frequencies. In regard to the  spectral widths of the N ultrasound shots, Sandrin discloses “a first shear wave is generated by a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Sandrin-2 so as to include the plurality of ultrasound shots forming at least one group and the P different frequencies, and the spectral widths of the N ultrasound shots are chosen such that they cover the bandwidth of the ultrasound transducer as disclosed in Sandrin in order to allow for the viscoelastic properties of the organ to be determined based on more than one ultrasonic pulse. By collecting data from more than one ultrasonic pulse and at the frequencies and spectral widths being chosen to cover the bandwidth of the ultrasound transducer, these pulses can be averaged or compared in order to assess the viscoelastic properties of an organ over the bandwidth of the ultrasound transducer. Just using one ultrasonic pulse to measure a viscoelastic property could be subject to error as a result of noise, backscattering or the like. Multiple measurements obtained from more than one pulse serves to reduce the potential for error. Combining 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Sandrin-2 does not disclose “wherein P is equal to N”.
Sandrin discloses “wherein P is equal to N” (“a first shear wave is generated by a first mechanical pulse IM1 generated by the low frequency vibrator 2, the determined central frequency of this first mechanical pulse IM1 being 50 Hz; a second shear wave is generates by the low frequency vibrator 2, this second shear wave is derived from a second mechanical pulse IM2 with a determined central frequency of 75 Hz; a third shear wave is generated by the low frequency vibrator 2, this third shear wave is derived from a third mechanical pulse IM3 with a determined central frequency of 100 Hz” [0050-0052]. In this case, the central frequencies of the mechanical pulses IM1, IM2, and IM3 constitute the P different frequencies. As shown in FIG. 3, the first, second and third mechanical pulses (i.e. N ultrasound shots) are produced in association with the central frequencies 50 Hz, 75 Hz, and 100 Hz, respectively. Therefore, under broadest reasonable interpretation, P (i.e. the number of different frequencies) can be equal to N (i.e. the number of ultrasound shots) because each of the ultrasound pulses has its own frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Sandrin-2 so as to include the plurality of ultrasound shots forming at least one group and the P being equal to N as disclosed in Sandrin in order to allow for the viscoelastic properties of the organ to be determined based on more than one ultrasonic pulse. By collecting data from more than one ultrasonic pulse and such that P is equal to N, these pulses can be averaged or compared in order to assess the viscoelastic properties of an organ over the different frequencies associated with the ultrasound transducer. Just using one ultrasonic pulse to measure a viscoelastic property could be subject to error as a result of noise, backscattering or the like. Multiple 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sandrin-2 does not disclose “wherein MK is between 10 and 10000, P is between 2 and 1, N is between 2 and 11, PRF2 is between 5 Hz and 500 Hz and PRF1 is between 3 kHz and 10 kHz”. 
Sandrin discloses “wherein MK is between 10 and 10000, P is between 2 and 1, N is between 2 and 11, PRF2 is between 5 Hz and 500 Hz and PRF1 is between 3kHz and 10 kHz” (“The multipulse elastography method according to claim 3, wherein the reiteration is made between 1 and 1000 times” [Claim 4] and “The multipulse elastography method according to claim 4, wherein the reiteration is made between 1 and 20 times” [Claim 15]. In this case each of the reiterations constitutes a set of ultrasound shots M. Since the reiterations can be between 1 and 1000 times, under broadest reasonable interpretation, M can be between 10 and 10000.
In regard to P and N being between 2 and 11, Sandrin discloses “a first shear wave is generated by a first mechanical pulse IM1 generated by the low frequency vibrator 2, the determined central frequency of this first mechanical pulse IM1 being 50 Hz; a second shear wave is generates by the low frequency vibrator 2, this second shear wave is derived from a second mechanical pulse IM2 with a determined central frequency of 75 Hz; a third shear wave is generated by the low frequency vibrator 2, this third shear wave is derived from a third mechanical pulse IM3 with a determined central frequency of 100 Hz” [0050-0052]. In this case, the central frequencies of the mechanical pulses IM1, IM2, and IM3 constitute the P different frequencies. As shown in FIG. 3, the first, second and third mechanical pulses (i.e. N ultrasound shots) are produced in association with the central frequencies 50 Hz, 75 Hz, and 100 Hz, respectively. Therefore, under broadest reasonable interpretation, P (i.e. the number of different k ultrasound shot sets that are conducted.
In regard to PRF2 being between 5 Hz and 500 Hz, Sandrin discloses “The multipulse elastography method according to claim 1, wherein frequency bands of each mechanical pulse is between 10 Hz and 5000 Hz” [Claim 13]. Since each mechanical pulse can be between 10 Hz and 5000 Hz, under broadest reasonable interpretation, the PRF2 can be between 5 Hz and 500 Hz.
In regard to PRF1 being between 3 KHz and 10 kHz, Sandrin discloses “The multipulse elastography method according to claim 1, wherein frequency bands of each mechanical pulse is between 10 Hz and 5000 Hz” [Claim 13]. Since each mechanical pulse can be between 10 Hz and 5000 Hz, under broadest reasonable interpretation, the PRF1 can be between 3 KHz (i.e. 3000 Hz) and 10 kHz (10000 Hz).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Sandrin-2 so as to include the plurality of ultrasound shots forming at least one group and characteristic of Mk, P, N PRF2 and PRF1 as disclosed in Sandrin in order to allow for the viscoelastic properties of the organ to be determined based on more than one ultrasonic pulse. By collecting data from more than one ultrasonic pulse and according to the characteristics Mk, P, N PRF2 and PRF1, such that these pulses can be averaged or compared in order to assess the viscoelastic properties of an organ over the different frequencies associated with the ultrasound transducer. Just using one ultrasonic pulse to measure a viscoelastic property could be subject to error as a result of noise, backscattering or the like. Multiple measurements obtained from more than one pulse serves to reduce the potential for error. Combining the prior art elements according to known techniques would yield the predictable result of obtaining more ultrasonic signal data for use in determining a viscoelastic property of an organ. 

In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sandrin-2 does not disclose “wherein Fc is the central frequency of the ultrasound transducer, P is equal to 5, and the chosen frequencies are 0.5*Fc < F1 < 0.7*Fc, 0.7*Fc < F2 <0.9*Fc, 0.9*Fc < F3 < 1.1*Fc, 1.1*Fc < F4 <1.3*Fc, 1.3*Fc < F5 < 1.5*Fc”. 
Sandrin discloses “wherein Fc is the central frequency of the ultrasound transducer, P is equal to 5, and the chosen frequencies are 0.5*Fc < F1 < 0.7*Fc, 0.7*Fc < F2 <0.9*Fc, 0.9*Fc < F3 < 1.1*Fc, 1.1*Fc < F4 <1.3*Fc, 1.3*Fc < F5 < 1.5*Fc” (“Therefore the disclosed invention provides a means of making a Vibration Controlled Transient Elastography (VOTE) type elastography acquisition composed of a series of pulses, for example made at different central frequencies between a minimum frequency and a maximum frequency. For example, each pulse can be used to study a frequency band around its central frequency” [0063]. Furthermore, in regard to the ultrasound transducer, Sandrin discloses “a vibration generator capable of generating a plurality of mechanical pulses generating a plurality of shear waves and at least one ultrasonic transducer 3 capable of emitting and acquiring ultrasonic signals” [0074]. In this case, since the ultrasound transducer is capable of emitting ultrasonic signals in response to the plurality of mechanical pulses generated by the vibration generator and each of the pulses can be used to study the frequency band around the central frequency, under broadest reasonable interpretation, Fc can represent the central frequency of the ultrasound transducer. 
In regard to P (i.e. the number of different frequencies) being equal to 5, Sandrin discloses “a first shear wave is generated by a first mechanical pulse IM1 generated by the low frequency vibrator 2, the determined central frequency of this first mechanical pulse IM1 being 50 Hz; a second shear wave is generates by the low frequency vibrator 2, this second shear wave is derived from a second mechanical pulse IM2 with a determined central frequency of 75 Hz; a third shear wave is generated by the low frequency vibrator 2, this third shear wave is derived from a third mechanical pulse IM3 with a determined central frequency of 100 Hz” [0050-0052]. In this case, the central frequencies of the 
In regard to the chosen frequencies being between 0.5*Fc < F1 < 0.7*Fc, 0.7*Fc < F2 <0.9*Fc, 0.9*Fc < F3 < 1.1*Fc, 1.1*Fc < F4 <1.3*Fc, 1.3*Fc < F5 < 1.5*Fc, Sandrin discloses “each mechanical pulse has a different determined central frequency, in other words a different period. Consequently, each mechanical pulse has a different frequency band, this frequency band being formed from the central frequency of the mechanical pulse and the frequencies surrounding the central frequencies” [0048]. Since each of the mechanical pulses has a different frequency band and the frequency band represents the frequencies surrounding the central frequency, under broadest reasonable interpretation, the five chosen frequencies can be between 0.5*Fc < F1 < 0.7*Fc, 0.7*Fc < F2 <0.9*Fc, 0.9*Fc < F3 < 1.1*Fc, 1.1*Fc < F4 <1.3*Fc, 1.3*Fc < F5 < 1.5*Fc. Furthermore, Sandrin discloses “In particular, the method 100 according to the invention can be used to: explore a wide frequency range (complete characterization of the medium), control the frequencies used, combine information received at several distinct frequencies” [0064-0067]. Since the method can be used to explore a wide frequency range and control the frequencies used, under broadest reasonable interpretation, the frequencies can be chosen to be in the ranges specified by the claim.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Sandrin-2 so as to include the plurality of ultrasound shots forming at least one group and the characteristics of P and the central frequency Fc as disclosed in Sandrin in order to allow for the viscoelastic properties of the organ to be determined based on more 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin-2. Likewise, Sandrin-2 discloses “A method for measuring at least one viscoelastic parameter of a human or animal organ, said method comprising: measuring a viscoelastic parameter of the organ using pulse elastography” (“This invention relates to a method for measuring at least one property of biological tissue. It is applicable particularly in the field of human or animal tissue” [0001] and (“The steps necessary for carrying out the method for measuring the at least one property of biological tissue will not be described with reference to FIGS. 1 to 3” [0044]. Therefore, the method is capable of measuring parameters of a biological tissue. Furthermore, Sandrin-2 discloses “determining at least one parameter of said biological tissue by means of said acquisition of the at least one ultrasonic signal reflected by the biological tissue” [0010] and “For the rest of this description, the term parameter is understood to mean a measurable value or a combination of measurable values that is or are able to correspond to a characteristic that may be physical, physiological, viscoelastic or ultrasonic in nature, or any other characteristic of a medium such as a biological tissue” [0013]. Therefore, since the method is capable of measuring at least one property of biological tissue and the parameter can be determined based on the ultrasonic signal reflected by the biological tissue and the parameter is a measurable values that is 
In regard to measuring a viscoelastic parameter of the organ using pulse elastography Sandrin-2 discloses “In order to ascertain the viscoelastic properties of biological tissue, one method known and commonly used is to measure these properties with pulsed elastography […] The method disclosed in this document consists in placing a probe comprising an ultrasonic transducer and a low frequency vibration generator in contact with the epidermis, and more particularly opposite the biological tissue to be measured” [0002]; “According to a first step 1, an ultrasonic transducer is positioned opposite a biological tissue” [0045]; “In the example of the liver, an ultrasonic probe comprising at least the ultrasonic transducer capable of emitting and receiving ultrasonic signals is positioned in contact with the epidermis and opposite the liver in such a manner that the ultrasonic signals emitted by the probe are able to spread through the liver” [0047]; “According to a second step 2, at least one parameter of the biological tissue is measured, and this measurement includes a first substep 21 and a second substep 22” [0048]; “The first substep 21, at least one ultrasonic signal is generated inside the biological tissue by the ultrasonic transducer” [0049]. Therefore, since the ultrasonic probe is positioned such that ultrasonic signals can be emitted to the liver under broadest reasonable interpretation, the method is capable of measuring a viscoelastic parameter of the organ using pulse elastography.);
“measuring a parameter of attenuation of the ultrasound signals according to claim 1” (“the method for measuring at least one property of a biological tissue in accordance with the invention makes it possible for an operator who does not possess specific knowledge in the human or animal realm to take measurements of the properties of a target biological tissue in order to determine, for example the elasticity of the target biological tissue and/or the ultrasonic attenuation of the target biological tissue” [0122]. Furthermore, Sandrin-2 discloses “The method as recited in claim 1, wherein 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sandrin-2 discloses “A device for implementation of the method according to claim 1, wherein said device includes: an ultrasound transducer adapted to emit and receive ultrasound signals, in real time, and adapted to be positioned in contact with an outside surface of the viscoelastic medium” (“FIG. 2 shows: a vibration elastography probe 10 equipped with a low frequency elastic wave generator 11 and an ultrasonic transducer 12 [0054-0055]. Furthermore, Sandrin-2 discloses “A parameter of the tissue in the region of interest may be measured for example by means of a vibration elastography probe such as is illustrated in FIG. 2” [0051]. Therefore the ultrasound transducer 12 is adapted to emit and receive ultrasound signals, in real time and adapted to be positioned in contact with an outside surface of the viscoelastic medium.);
“wherein the measured viscoelastic parameter is an ultrasound attenuation parameter” (“the method for measuring at least one property of a biological tissue in accordance with the invention makes it possible for an operator who does not possess specific knowledge in the human or animal realm to take measurements of the properties of a target biological tissue in order to determine, for example the elasticity of the target biological tissue and/or the ultrasonic attenuation of the target biological tissue” [0122]. Furthermore, Sandrin-2 discloses “The method as recited in claim 1, wherein said at least one property is an ultrasonic attenuation of said biological tissue” [Claim 11]. Therefore, the method involves measuring the ultrasonic attenuation of the target biological tissue being examined.).
Sandrin-2 does not disclose “a controller adapted to control said probe for the emission of a plurality of ultrasound shots, wherein said plurality of ultrasound shots is formed by at least one group of ultrasound shots, wherein said at least one group of ultrasound shots is formed by the repetition at a rate PRF2 of MK sets of ultrasound shots, and wherein MK is greater than or equal to 2; wherein each of K sets is composed of N ultrasound shots, wherein N is greater than or equal to 2, and wherein PRF1 is the rate of emission of Attorney Docket: 022044-0502928the N shots, wherein PRF1 is greater than PRF2; wherein the N ultrasound shots are distributed over P frequencies, wherein P is between 2 and N […]” or “a processing system adapted to record and process the reflected ultrasound signals, wherein the processing system is able to determine at least one viscoelastic parameter of the organ”.
Sandrin discloses "a controller adapted to control said probe for the emission of a plurality of ultrasound shots” (“In one non-limitative embodiment, the vibration generator is a slaved electrodynamic actuator and is capable of making the transducer vibrate at low frequency (this vibration is a mechanical pulse) to emit a shear wave in the tissue. Therefore this invention disclosed how the control characteristics (and therefore the mechanical pulse) of this electrodynamic actuator can be modified to precisely modulate the characteristics of the generated shear wave and particularly its frequency content” [0025]. Since the electrodynamic actuator can be controlled to precisely modulate the characteristics of the shear wave generated by the vibration generator (i.e. the vibrator) to make the transducer vibrate at a low frequency, under broadest reasonable interpretation, the electrodynamic actuator constitutes a controller that is adapted to control said probe for the emission of a plurality of ultrasound shots.
“wherein the plurality of ultrasound shots is formed by at least one group of ultrasound shots” (“In one non-limitative embodiment, the multipulse elastography method 100 also comprises a reiteration step 105 consisting of reiterating the generation step 102, the monitoring step 103 and the calculation step 104 at least once” [0058] and “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. In this case the reiteration step 105 would involve a plurality of ultrasound shots each corresponding to a group of 
"wherein said at least one group of ultrasound shots is formed by the repetition at a rate PRF2 of MK sets of ultrasound shots, wherein MK is greater than or equal to 2” (“In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. Since the frequency of the pulse generating shear wave can vary in each of the reiterations 105, under broadest reasonable interpretation, each of the K groups of ultrasound shots can be formed by the repetition at a rate of PRF2 of MK sets of ultrasound shots where MK is greater than or equal to 1. Furthermore, Sandrin discloses that “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute groups of ultrasound shots that are associated with a repetition at a rate of PRF2 of MK set(s) of ultrasound shots. Additionally, each of these groups constitute an MK set of ultrasound shots because they include multiple pulses. Since there are two MK sets of ultrasound shots, the number of MK sets is greater than or equal to 2.); 
"each of said MK sets consists of N ultrasound shots, wherein N is at least equal to 2, and wherein PRF1 is the rate of emission of the N shots wherein PRF1 is greater than PRF2” (“The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three K sets consisting of N ultrasound shots. In this case, N is equal to 3 since there are three pulses in each MK set. Therefore, N is greater than or equal to 2. In regard to the PRF1 being the rate of emission of the N shots and the PRF1 being greater than PRF2, Sandrin discloses “When the characteristic that varies for each pulse generating the shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue whole being limited in time to assure that the biological tissue does not move” [0060]. Since each of these pulses that generate a shear wave is associated with a particular frequency and three pulses can be included in each MK set, under broadest reasonable interpretation, these frequencies constitute a PRF1 which represents the rate of emission of the N shots and the PRF1 is greater than the PRF2.); 
"the N ultrasound shots are distributed over P frequencies, wherein P is between 2 and N, […]” (“In one non-limitative example, each mechanical pulse has a different determined central frequency, in other words a different period. Consequently, each mechanical pulse has a different frequency band, this frequency band being formed from the central frequency of the mechanical pulse and the frequencies surrounding the central frequency” [0048]. In this case, each mechanical pulse constitutes an N ultrasound shot that is associated with a specific frequency band associated with a central frequency. Furthermore, Sandrin discloses “Therefore the disclosed invention provides a means of making a Vibration Controlled Transient Elastography (VOTE) type elastography acquisition composed of a series of pulses, for example made at different central frequencies between a minimum frequency and a maximum frequency” [0063]. Since the series of pulses (i.e. N ultrasound shots) are made at different central frequencies between a minimum and maximum frequency under broadest reasonable 
“a processing system adapted to record and process the reflected ultrasound signals, wherein the processing system is able to determine at least one viscoelastic parameter of the organ” (“The device 1 can be used to implement the steps of a multipulse elastography method 100 according to the invention, in other words the device 1 can be used to: […] monitor 103 propagation in the viscoelastic medium through the ultrasonic transducer 3, of the at least two shear waves by ultrasonic signal emission and acquisition means, calculate 104 at least one mechanical property of the viscoelastic medium by ultrasonic signal acquisition means, using a computer 4” [0074-0078]. Since the device is capable of monitoring the propagation through the viscoelastic medium and calculate at least one mechanical property of the viscoelastic medium using a computer 4, under broadest reasonable interpretation, the computer 4 includes a processing system that is adapted to record and process the reflected ultrasound signals and is able to determine at least one viscoelastic parameter of the organ.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Sandrin-2 so as to include controller and the plurality of ultrasound shots forming at least one group as disclosed in Sandrin in order to allow for the viscoelastic properties of the organ to be determined based on more than one ultrasonic pulse. By collecting data from more than one ultrasonic pulse, these pulses can be averaged or compared in order to assess the viscoelastic properties of an organ. Just using one ultrasonic pulse to measure a viscoelastic property could be subject to error as a result of noise, backscattering or the like. Multiple measurements obtained from more than one pulse serves to reduce the potential for error. Combining the prior art elements according to known techniques would yield the predictable result of obtaining more ultrasonic signal data for use in determining a viscoelastic property of an organ. 

wherein at least two ultrasound shots belonging to at least one Mk set having different frequencies”.
Rosenzweig teaches “wherein at least two ultrasound shots belonging to at least one Mk set having different frequencies” (“The ultrasound scanner transmits a sequence of first ultrasound pulses having a first center frequency. […] The ultrasound scanner transmits a sequence of second ultrasound pulses having a second center frequency. The second center frequency is different than the first center frequency, and the second ultrasound pulses are transmitted in separate transmit events from the first ultrasound pulses” [0004]. Since the ultrasound scanner can emit first and second sequences of ultrasound pulses with different frequencies, under broadest reasonable interpretation, at least two ultrasound shots can belong to at least one Mk set having different frequencies.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sandrin-2 and Sandrin so as to include the ultrasound shots having a frequency greater than 20 kHz and the ultrasound shots belonging to two different sets with different frequencies as disclosed in Rosenzweig in order to reduce the noise in elasticity imaging [Rosenzweig: Claim 1]. When ultrasound shots are emitted into an organ the characteristics of the organ, such as the elasticity can be determined. In order to reduce noise in elasticity imaging, ultrasound pulses with different frequencies can have to be applied to the tissue. In this case the “displacements caused by the acoustic radiation force impulse are measured using signals at different frequencies [...]” can be “[…] used to determine elasticity” [Abstract]. Combining the prior art elements according to known techniques would yield the predictable result of obtaining elasticity imaging that is subject to less noise. 
The combination of Sandrin-2, Sandrin and Rosenzweig does not disclose “wherein the processing system is adapted to determine a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies”. 
Labyed discloses “wherein the processing system is adapted to determine a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies” (“In act 36 of FIG. 1, the image processor calculates the attenuation coefficient, absorption coefficient, scattering coefficient, elastic modulus, of combination thereof using the line or characteristic of a fit exponential” [0059]. Therefore, since the method involves calculating the absorption coefficient, under broadest reasonable interpretation, the method of Sandarin-2 can be modified to include determining a coefficient of absorption of the tissue at said different frequencies disclosed in Rosenzweig so that a value of the coefficient of absorption is determined at each of said different frequencies.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sandrin-2, Sandrin and Rosenzweig so as to include the step of determining a coefficient of absorption as disclosed in Labyed in order to further characterize the tissue being examined. The absorption coefficient is one of a finite number of parameters that can be calculated using the viscoelastic parameters obtained by an ultrasonic transducer. Therefore, it would be obvious to determine the absorption coefficient in order to allow the user to have a better understanding of the organ being examined. Combining the prior art elements according to known techniques would yield the predictable result of determining more characteristics of the organ being examined.
In regard to claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Sandrin-2 discloses “A device for implementation of the method according to claim 8, said device comprising: a vibrator adapted to apply to a human or animal organ a low-frequency pulse to generate a shear wave; a probe including at least one ultrasound transducer adapted to emit and receive ultrasound signals, in real time, and adapted to be positioned in contact with an outside surface of the viscoelastic medium” (“FIG. 2 shows: a vibration elastography probe 10 equipped with a low frequency elastic wave generator 11 and an ultrasonic transducer 12 [0054-0055]. Furthermore, Sandrin-2 discloses “A parameter of the tissue in the region of interest may be measured for example by means of a vibration elastography probe such as is illustrated in FIG. 2” [0051]. Since the vibration elastography probe 10 includes a low frequency elastic wave generator 11, that is capable of emitting a low frequency elastic wave, under broadest reasonable interpretation, the low frequency elastic wave generator 11 constitutes a vibrator that is adapted to apply to a human or animal organ a low-frequency pulse to generate a shear wave. Furthermore, since the vibration elastography probe 10 includes an ultrasonic transducer 12, and FIG. 2 depicts the ultrasonic transducer as coming into contact with the epidermis above the biological tissue (i.e. liver 16), under broadest reasonable interpretation, the ultrasound transducer 12 is adapted to emit and receive ultrasound signals, in real time, and adapted to be positioned in contact with an outside surface of the viscoelastic medium.). 
Sandrin-2 does not disclose “a controller adapted to control said probe for the emission of a plurality of ultrasound shots, wherein said plurality of ultrasound shots is formed by at least one group of ultrasound shots, wherein said at least one group of ultrasound shots is formed by the repetition at a rate PRF2 of MK sets of ultrasound shots, and wherein MK is greater than or equal to 2; wherein each of said MK sets is composed of N ultrasound shots, wherein N is greater than or equal to 2, and wherein PRF1 is the rate of emission of Attorney Docket: 022044-0502928the N shots, wherein PRF1 is greater than PRF2; wherein the N ultrasound shots are distributed over P frequencies, wherein P is between 2 and N […]” or “a processing system adapted to record and process the reflected ultrasound signals, wherein the processing system is able to determine at least one viscoelastic parameter of the organ”.
Sandrin discloses "a controller adapted to control said probe for the emission of a plurality of ultrasound shots” (“In one non-limitative embodiment, the vibration generator is a slaved 
“wherein the plurality of ultrasound shots is formed by at least one group of ultrasound shots” (“In one non-limitative embodiment, the multipulse elastography method 100 also comprises a reiteration step 105 consisting of reiterating the generation step 102, the monitoring step 103 and the calculation step 104 at least once” [0058] and “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. In this case the reiteration step 105 would involve a plurality of ultrasound shots each corresponding to a group of shots. Furthermore, since the reiteration step can be conducted 20 times (i.e. corresponding to 20 groups of ultrasound shots) and “In a different embodiment, reiteration 105 of the generation, monitoring and calculation steps is triggered manually, in other words by the operator” [0062], under broadest reasonable interpretation, the plurality of ultrasound shots is formed of at least one group of ultrasound shots.);
"wherein said at least one group of ultrasound shots is formed by the repetition at a rate PRF2 of MK sets of ultrasound shots, wherein MK is greater than or equal to 2” (“In a different embodiment, the K sets of ultrasound shots where MK is greater than or equal to 1. Furthermore, Sandrin discloses that “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute groups of ultrasound shots that are associated with a repetition at a rate of PRF2 of MK set(s) of ultrasound shots. Additionally, each of these groups constitute an MK set of ultrasound shots because they include multiple pulses. Since there are two MK sets of ultrasound shots, the number of MK sets is greater than or equal to 2.); 
"each of said MK sets consists of N ultrasound shots, wherein N is at least equal to 2, and wherein PRF1 is the rate of emission of the N shots wherein PRF1 is greater than PRF2” (“The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute MK sets consisting of N ultrasound shots. In this case, N is equal to 3 since there are three pulses in each MK set. Therefore, N is greater than or equal to 2. In regard to the PRF1 being the rate of emission of the N shots and the PRF1 being greater than PRF2, Sandrin discloses “When the characteristic that varies for each pulse generating the shear wave is the frequency, a limited number of times is sufficient to cover a sufficient K set, under broadest reasonable interpretation, these frequencies constitute a PRF1 which represents the rate of emission of the N shots and the PRF1 is greater than the PRF2.); 
"the N ultrasound shots are distributed over P frequencies, wherein P is between 2 and N, […]” (“In one non-limitative example, each mechanical pulse has a different determined central frequency, in other words a different period. Consequently, each mechanical pulse has a different frequency band, this frequency band being formed from the central frequency of the mechanical pulse and the frequencies surrounding the central frequency” [0048]. In this case, each mechanical pulse constitutes an N ultrasound shot that is associated with a specific frequency band associated with a central frequency. Furthermore, Sandrin discloses “Therefore the disclosed invention provides a means of making a Vibration Controlled Transient Elastography (VOTE) type elastography acquisition composed of a series of pulses, for example made at different central frequencies between a minimum frequency and a maximum frequency” [0063]. Since the series of pulses (i.e. N ultrasound shots) are made at different central frequencies between a minimum and maximum frequency under broadest reasonable interpretation, the N ultrasound shots are distributed over P frequencies, wherein P is between 2 and N.);
“a processing system adapted to record and process the reflected ultrasound signals, wherein the processing system is able to determine at least one viscoelastic parameter of the organ” (“The device 1 can be used to implement the steps of a multipulse elastography method 100 according to the invention, in other words the device 1 can be used to: […] monitor 103 propagation in the viscoelastic medium through the ultrasonic transducer 3, of the at least two shear waves by ultrasonic signal emission and acquisition means, calculate 104 at least one mechanical property of the viscoelastic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Sandrin-2 so as to include controller and the plurality of ultrasound shots forming at least one group as disclosed in Sandrin in order to allow for the viscoelastic properties of the organ to be determined based on more than one ultrasonic pulse. By collecting data from more than one ultrasonic pulse, these pulses can be averaged or compared in order to assess the viscoelastic properties of an organ. Just using one ultrasonic pulse to measure a viscoelastic property could be subject to error as a result of noise, backscattering or the like. Multiple measurements obtained from more than one pulse serves to reduce the potential for error. Combining the prior art elements according to known techniques would yield the predictable result of obtaining more ultrasonic signal data for use in determining a viscoelastic property of an organ. 
The combination of Sandrin-2 and Sandrin does not teach “wherein at least two ultrasound shots belonging to at least one Mk set have different frequencies”.
Rosenzweig teaches “wherein at least two ultrasound shots belonging to at least one Mk set have different frequencies” (“The ultrasound scanner transmits a sequence of first ultrasound pulses having a first center frequency. […] The ultrasound scanner transmits a sequence of second ultrasound pulses having a second center frequency. The second center frequency is different than the first center frequency, and the second ultrasound pulses are transmitted in separate transmit events from the first ultrasound pulses” [0004]. Since the ultrasound scanner can emit first and second sequences of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sandrin-2 and Sandrin so as to include the ultrasound shots having a frequency greater than 20 kHz and the ultrasound shots belonging to two different sets with different frequencies as disclosed in Rosenzweig in order to reduce the noise in elasticity imaging [Rosenzweig: Claim 1]. When ultrasound shots are emitted into an organ the characteristics of the organ, such as the elasticity can be determined. In order to reduce noise in elasticity imaging, ultrasound pulses with different frequencies can have to be applied to the tissue. In this case the “displacements caused by the acoustic radiation force impulse are measured using signals at different frequencies [...]” can be “[…] used to determine elasticity” [Abstract]. Combining the prior art elements according to known techniques would yield the predictable result of obtaining elasticity imaging that is subject to less noise. 
The combination of Sandrin-2, Sandrin and Rosenzweig does not disclose “wherein the processing system is adapted to determine a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies”. 
Labyed discloses “wherein the processing system is adapted to determine a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies” (“In act 36 of FIG. 1, the image processor calculates the attenuation coefficient, absorption coefficient, scattering coefficient, elastic modulus, of combination thereof using the line or characteristic of a fit exponential” [0059]. Therefore, since the method involves calculating the absorption coefficient, under broadest reasonable interpretation, the method of Sandarin-2 can be modified to include determining a coefficient of absorption of the tissue at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sandrin-2, Sandrin and Rosenzweig so as to include the step of determining a coefficient of absorption as disclosed in Labyed in order to further characterize the tissue being examined. The absorption coefficient is one of a finite number of parameters that can be calculated using the viscoelastic parameters obtained by an ultrasonic transducer. Therefore, it would be obvious to determine the absorption coefficient in order to allow the user to have a better understanding of the organ being examined. Combining the prior art elements according to known techniques would yield the predictable result of determining more characteristics of the organ being examined.
Response to Arguments
Applicant’s arguments, see Remarks page 8-13, filed 07/06/2021, with respect to the rejection of claims 1, 3-10 under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to the claims. Therefore, the rejection has been withdrawn. However, after further search and consideration, a new ground(s) of rejection is made in view of Sandrin et al. US 20120190983 “Sandrin-2” and Labyed et al. US 20180014814 A1 “Labyed” as stated in the 35 U.S.C. 103 section above.
In regard to the applicant’s arguments about the claimed invention being capable of measuring coefficient α(f) with a better signal-to-noise ratio for several values of f, the examiner respectfully maintains that this feature is not claimed within the claims as written. Should the applicant wish to claim such a feature, the examiner recommends including a limitation to this effect and denoting where support can be found within the specification as filed.
In response to applicant's argument that Sandrin ‘338 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sandrin ‘338 is in the field of the applicant’s endeavor because it involves a “multipulse elastography method for quantitative measurement of at least one mechanical property of a viscoelastic medium having an ultrasonic signal after ultrasonic illumination […] and calculating at least one mechanical property of said viscoelastic medium using said acquisition of said ultrasonic signals” [Abstract].
In regard to the reference of Rosensweig not teaching the limitation “measured viscoelastic parameter is an ultrasound attenuation parameter, and wherein the method further comprises determining a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies are partially persuasive. The examiner respectfully asserts that the claims to not recite that the coefficient of absorption α(f) has a better signal to noise ratio. In spite of this disagreement, the examiner has incorporated the references of Sandrin-2 (‘983) and Labyed as stated above. 
In regard to the reference of Sandrin ‘983 the examiner respectfully asserts that the reference teaches that the “measured viscoelastic parameter is an ultrasound attenuation parameter” for the reasons stated in the 35 U.S.C. 103 rejection (i.e. see claim 1). The examiner acknowledges that Sandrin ‘983 does not teach wherein the method further comprises determining a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies”. The examiner refers the applicant to the new ground(s) of rejection in view of Labyed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sandrin et al. US 20120065504 A1 “Sandrin-3”;
Gallippi et al. US 20130024136 A1 “Gallippi”;
Zheng et al. US 20170367683 A1 “Zheng”.
Sandrin is pertinent to the applicant’s disclosure because it relates to “a method of measuring the viscoelastic properties of biological tissues employing an ultrasonic transducer equipped with elements converting the ultrasonic waves reflected by these biological tissues into electrical signals” [Abstract].
Gallippi is pertinent to the applicant’s disclosure because it relates to “a method for evaluating mechanical properties of a sample” [Abstract] and includes “applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample and induce a non-steady-state displacement in the sample” [Abstract].
Zheng is pertinent to the applicant’s disclosure because it relates to “A method for measuring the nonlinearity and viscoelasticity of a subject, the method comprising: a) generating ultrasound excitation pulses that have prescribed pulse shapes and a center frequency, b) applying the ultrasonic excitation pulse using an ultrasound transducer to a vibration origin in the subject to induce a shear wave motion in the subject” [Claim 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793         

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793